NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JAMES RANDOLPH MILLER, Appellant.

                             No. 1 CA-CR 17-0013
                               FILED 6-7-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201600705
              The Honorable Jennifer B. Campbell, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                             STATE v. MILLER
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Paul J. McMurdie and Chief Judge Samuel A. Thumma joined.


S W A N N, Judge:

¶1             This case is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from James Randolph Miller’s
convictions and sentences for fraudulent schemes and artifices, and forgery.
Miller did not file a supplemental brief. We have reviewed the record for
fundamental error. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We find none. We
therefore affirm Miller’s convictions and sentences.

¶2           The state charged Miller with several crimes, including
fraudulent schemes and artifices, and forgery. Miller pled not guilty, and
the matter proceeded to a jury trial.

¶3             The state presented evidence that Miller was temporarily
residing with Levi Hockersmith, who created counterfeit bills in his garage
on a computer, and that Miller frequently used the computer as well.
Hockersmith borrowed money from Miller, which he later repaid by giving
Miller two twenty-dollar bills and two fifty-dollar bills. On May 7, 2016,
Miller went to two separate retailers and, with the intent to purchase goods,
passed a counterfeit twenty-dollar bill at the first retailer, and a counterfeit
fifty-dollar bill at the second retailer. On May 9, 2016, Miller went to a third
retailer and passed the second counterfeit fifty-dollar bill.

¶4            On May 18, 2016, Detective Scott Rudolph and several other
police officers obtained a search warrant and searched Hockersmith’s
residence. Officers walked into Hockersmith’s open garage, where they
found him in front of a computer screen displaying images of counterfeit
money. The garage also contained printers to print the bills. After arresting
Hockersmith, officers entered the home and found Miller. Detective
Rudolph placed Miller in custody, read him his Miranda1 rights, and told
him that he had a few questions. Detective Rudolph asked Miller if he knew
where the money came from and Miller responded, “[Y]eah. I knew. I


1      Miranda v. Arizona, 384 U.S. 436 (1966).


                                       2
                             STATE v. MILLER
                            Decision of the Court

knew what – I’ve seen it. I don’t know what [Hockersmith] does to make
[the counterfeit bills] though.” Detective Rudolph also asked Miller if
Hockersmith informed him that the bills were counterfeit, and Miller
responded, “No. . . . [I] knew there was a possibility, definitely, but I did
not really pry too much” and “I honestly couldn’t figure out which ones
were real, which ones weren’t.”

¶5             A jury found Miller guilty of one count of fraudulent schemes
and artifices, and of four counts of forgery. At the aggravation hearing,
Miller admitted that he was previously convicted in September 2014 for
larceny, a class three felony, and that he was on felony release for a separate
felony when he committed the underlying crimes. Miller also admitted that
he committed the underlying crimes for financial gain.

¶6            The foregoing evidence was sufficient to support Miller’s
convictions. A person commits fraudulent schemes and artifices when,
“pursuant to a scheme or artifice to defraud, [he] knowingly obtains any
benefit by means of false or fraudulent pretenses, representations, promises
or material omissions,” and he commits forgery when, with intent to
defraud, he “[k]nowingly possesses a forged instrument” or “[o]ffers or
presents, whether accepted or not, a forged instrument or one that contains
false information.” A.R.S. §§ 13-2310(A), -2002(A)(2)–(3). A “[f]orged
instrument” is “a written instrument that has been falsely made, completed
or altered.” A.R.S. § 12-2001(8). The evidence of Miller’s knowing receipt,
possession, and passing of the counterfeit bills with the intent to receive
pecuniary gain are sufficient to establish that he committed fraudulent
schemes and artifices, and forgery.

¶7            Miller was present and represented at all critical stages, the
jury was properly comprised and instructed, and there is no evidence of
juror or prosecutor misconduct. The state presented evidence of Miller’s
September 2014 conviction and the court properly imposed aggravated
sentences based on the prior felony conviction, the crimes’ commission for
pecuniary gain, and Miller’s felony-release status. See A.R.S. §§ 13-
701(D)(6), (11), -708(B).

¶8             Miller was permitted to speak at the sentencing hearing, and
the court stated on the record the materials it considered and the factors it
found in imposing sentence. The court lawfully sentenced Miller to
concurrent terms of 11.25 years’ imprisonment for fraudulent schemes and
artifices, and 6.5 years’ imprisonment for each count of forgery. See A.R.S.
§§ 13-701(D)(6), (11), -703(I), -708(B), -2310(A), -2002(C). The court properly




                                      3
                            STATE v. MILLER
                           Decision of the Court

credited Miller with 208 days of presentence incarceration. See A.R.S. § 13-
712(B).

¶9            Defense counsel’s obligations pertaining to this appeal have
come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Counsel
need do nothing more than inform Miller of the status of the appeal and his
future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Id. Miller
has 30 days from the date of this decision to file a petition for review in
propria persona. See Ariz. R. Crim. P. 31.21(b)(2)(A). Upon the court’s own
motion, Miller has 30 days from the date of this decision in which to file a
motion for reconsideration.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4